PER CURIAM.
Upon consideration of the appellant’s response to the Court’s order of April 14, 2015, the Court has determined that the Partial Final Judgment of Dissolution of Marriage is not a final order as it reserves jurisdiction to expend additional judicial labor over the non-collateral issues of child support and parental responsibility. See Hoffman v. O’Connor, 802 So.2d 1197 (Fla. 1st DCA 2002); Klein v. Klein, 551 So.2d 1235 (Fla. 3d DCA 1989). Accordingly, the appeal is hereby dismissed as premature.
WOLF, ROWE, and SWANSON, JJ., concur.